Case: 21-40393      Document: 00516080158         Page: 1    Date Filed: 11/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-40393                         November 3, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Steven Douglas Schad,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:17-CR-225-3


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Steven Douglas Schad, federal prisoner # 25511-479, appeals the
   denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release.
   Schad argues that the district court abused its discretion and erred in denying
   his motion for compassionate release because the district court considered


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40393      Document: 00516080158           Page: 2    Date Filed: 11/03/2021




                                     No. 21-40393


   his medical condition and the threat posed by COVID-19, without also
   considering the sentencing factors, 18 U.S.C. § 3553(a), before reaching the
   conclusion that there were no extraordinary and compelling reasons for his
   release. We review the district court’s denial of Schad’s § 3582(c)(1)(A)
   motion for an abuse of discretion. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). A district court abuses its discretion if it “bases its
   decision on an error of law or a clearly erroneous assessment of the
   evidence.” Id. (internal quotation marks and citation omitted).
          Under § 3582(c)(1)(A), a district court may reduce a prisoner’s
   sentence if, after considering the applicable § 3553(a) factors, the court finds
   that “extraordinary and compelling reasons warrant such a reduction” and
   “that such a reduction is consistent with applicable policy statements issued
   by the Sentencing Commission.” See United States v. Shkambi, 993 F.3d 388,
   392-93 (5th Cir. 2021). In this case, the district court only addressed the
   defendant’s motion for compassionate release and never mentioned the
   § 3553(a) factors at any point in the proceedings. Because the district court
   denied Schad’s motion without specifically considering the § 3553(a) factors,
   it abused its discretion. See id. at 393; Chambliss, 948 F.3d at 693.
          The denial of Schad’s § 3582(c)(1)(A) motion is VACATED, and
   the case is REMANDED for further proceedings consistent with this
   opinion.




                                          2